Citation Nr: 9911772	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota



THE ISSUE

Entitlement to an increased rating for osteomyelitis of the 
right lower fibula with anemia, currently assigned a 30 
percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1942 to 
December 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from August and November 
1991 rating decisions by the St. Paul, Minnesota, Regional 
Office (RO), which ultimately increased an evaluation for 
osteomyelitis of the right lower fibula from 20 percent to 30 
percent disabling, effective May 1, 1991, following 
termination of a temporary total hospitalization rating; and 
denied secondary service connection for residuals of a colon 
perforation, pneumonia, anemia, a renal cyst, and sepsis from 
subclavian thrombophlebitis (each claimed as secondary to the 
service-connected osteomyelitis of the right lower fibula).  
In a February 1992 rating decision, the RO granted secondary 
service connection for anemia, which moots that service-
connection issue (a 30 percent evaluation was confirmed for 
the service-connected osteomyelitis of the right lower 
fibula, to include anemia).  In April 1995, the Board 
remanded the case for evidentiary development.  In a December 
1995 rating decision, the RO granted secondary service 
connection for renal cyst with history of acute renal 
failure, which moots that service-connection issue (a 
noncompensable evaluation was assigned for that disability).  

In a November 1996 decision, the Board denied the issues of 
secondary service connection for residuals of a colon 
perforation, residuals of sepsis from subclavian 
thrombophlebitis, and residuals of pneumonia; and remanded 
the issue of an increased rating for osteomyelitis of the 
right lower fibula with anemia.  The Board construes the 
appellate issue as limited to that delineated on the title 
page of this decision, and will render a decision herein on 
said remaining issue of an increased rating for osteomyelitis 
of the right lower fibula with anemia.  

With regards to another procedural matter, in the 
"introduction" section of the November 1996 Board 
decision/remand, the Board noted that other issues raised in 
written statements by appellant were in various stages of 
development and, that since these issues had not been fully 
developed for appellate review, they were referred to the RO 
for appropriate action.  However, it does not appear that 
action has subsequently been taken by the RO with respect 
thereto.  Therefore, since these issues have not been fully 
developed for appellate review, they are again referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The appellant's osteomyelitis of the right lower fibula 
is manifested primarily by reactivation approximately once a 
year involving sinus tract osteomyelitic drainage localized 
at the right ankle region, lasting from a month to several 
weeks.  Missile injury residuals also include marked 
limitation of ankle motion; and radiographic evidence of 
distal fibula/ankle joint deformity with post-traumatic 
arthritis.  Although he limps, he retains considerable right 
lower extremity functioning and is able to ambulate.  

3.  There is no recent clinical evidence of frequent episodes 
of osteomyelitis with constitutional symptoms; osteomyelitic 
involvement of the pelvis, vertebrae, or extending into the 
major joints; or osteomyelitic multiple localizations or with 
a long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
osteomyelitic symptoms.

4.  A combined 40 percent evaluation is currently in effect 
for the service-connected disabilities of the distal right 
lower extremity, namely osteomyelitis of the right lower 
fibula with anemia, currently assigned a 30 percent 
evaluation, and residuals of a gunshot wound of the right 
lower leg with postoperative skin grafts, currently assigned 
a 20 percent evaluation.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
osteomyelitis of the right lower fibula with anemia have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.43, 4.68, 4.71a, 
Code 5000 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's claim for an 
increased rating for osteomyelitis of the right lower fibula 
with anemia is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), since it is arguably 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of this increased rating claim.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this increased rating issue 
have been properly developed and that no useful purpose would 
be served by again remanding the case with directions to 
provide further assistance to the appellant.  A comprehensive 
medical history and detailed findings regarding his 
osteomyelitis of the right lower fibula over the years are 
documented in the medical evidence.  As the Board pointed out 
in its November 1996 remand, since the clinical record as it 
then existed did not adequately indicate whether 
"constitutional symptoms" of intractable osteomyelitis were 
actually manifested, clarification of this point was critical 
for the Board to equitably decide this increased rating 
issue.  Pursuant to that November 1996 Board remand, a VA 
orthopedic examination was conducted in January 1997 and is 
sufficiently detailed and comprehensive regarding the nature 
and severity of this disability in issue.  The January 1997 
VA orthopedic examination report includes laboratory results, 
radiographic findings, range of motion measurements of the 
right ankle, and other clinical findings pertaining to 
related functional impairment.  Additionally, the examiner 
rendered an opinion as to whether appellant currently had 
osteomyelitic constitutional symptoms.  Furthermore, recent 
VA outpatient and hospitalization medical records were 
obtained and associated with the claims folder.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
this increased rating issue, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's osteomyelitis of the right 
lower fibula with anemia in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) stated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), "[w]here...an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern."  

In rendering a decision on this appellate issue, the Board 
has applied the provisions of the Schedule for Rating 
Disabilities in a manner most beneficial to the appellant.  
Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 C.F.R. 
Part 4, § 4.1.

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.  

It is reiterated that a 30 percent rating is currently in 
effect for appellant's service-connected osteomyelitis of the 
right lower fibula with anemia.  Under 38 C.F.R. Part 4 
(1996), Diagnostic Code 7701, secondary anemia is rated on 
the basis of the underlying disease entity.  Under 38 C.F.R. 
Part 4 (1998), Diagnostic Code 5000, a 60 percent evaluation 
may be assigned for osteomyelitis when there are frequent 
episodes, with constitutional symptoms.  A 100 percent 
evaluation may be assigned when the osteomyelitis involves 
the pelvis or vertebrae; when the osteomyelitis extends into 
the major joints; when the osteomyelitis has multiple 
localizations; or when the osteomyelitis has a long history 
of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  It is 
the latter criterion listed in Diagnostic Code 5000 that 
appellant contends has been met.  Appellant specifically 
alleges that the service-connected osteomyelitis of the right 
lower fibula has been chronic and intractable for many years, 
with continuous constitutional symptoms, including debility, 
anemia, and renal failure.  

The service medical records reveal that, during aerial combat 
in 1944, a 20-mm. bullet fired from an enemy plane struck 
appellant in the right lower leg laterally, shattering the 
distal half of the fibula and lateral ankle bones, and 
exiting the plantar surface of the foot.  Subsequently, an 
infected ulceration developed at the right lateral malleolus, 
which was treated in service.  On VA examination in May 1953, 
x-rays of the right lower extremity revealed a sclerotic 
distal fibula, suggestive of nonviable bone.  The impressions 
included residuals of osteomyelitis of the right lower 
fibula; with no evidence of osteomyelitis at present.  VA 
outpatient treatment reports in late 1985 reflect that 
radiographically, residuals of the right lower extremity 
gunshot wound were noted.  However, osteomyelitis was not 
specifically mentioned.  

Significantly, in 1988, appellant suffered a myocardial 
infarction and underwent quadruple coronary artery bypass 
graft surgery.  In 1988 and 1989, he was treated for 
respiratory and abdominal disabilities with associated 
infections and anemia.  Significantly, a November 1988 VA 
hospitalization summary listed diagnoses, which included, in 
pertinent part:  "Status post coronary artery bypass graft 
times four 6/10/88...complicated by respiratory arrest and 
diaphragmatic paralysis, recurrent pulmonary infection and 
ischemic bowel,...recurrent sepsis, blood cultures being 
positive for Methicillin resistant Staphylococcus 
aureus,...."  An April 1989 VA hospital summary referred to 
sepsis in conjunction with cardiovascular disease, not the 
service-connected osteomyelitis of the right lower fibula.  

On July 1989 VA examination, appellant limped on the right 
leg.  The right ankle exhibited marked limitation of motion.  
Radiographically, there was marked deformity of the distal 
fibula, noted as consistent with old osteomyelitis.  VA 
outpatient treatment records reveal that appellant had right 
ankle drainage in the early 1990's.  During VA 
hospitalization in 1991, appellant had a right ankle 
ulceration with drainage.  However, no evidence of systemic 
infection was noted; and x-rays of the right foot were 
negative for osteomyelitis.  During May 1991 VA 
hospitalization, a bone scan and x-rays revealed no 
osteomyelitis.  Acute renal failure was diagnosed as due to 
hypotension with dehydration, not the service-connected 
osteomyelitis of the right lower fibula.  

VA outpatient treatment records reveal that appellant had 
right ankle drainage in the mid-1990's.  VA general medical 
and urinary examinations conducted in June 1995 were rather 
cursory with respect to evaluating the nature, extent, and 
severity of the service-connected osteomyelitis.  While the 
examiner, who conducted the June 1995 VA general medical 
examination and rendered a November 1995 medical opinion, 
referred to the osteomyelitis as "chronic" and "active" 
and stated that there were "abnormal blood findings 
indicative of chronic osteomyelitis", it is unclear what 
findings he was referring to, since laboratory studies did 
not accompany that examination report.  Likewise, while that 
examiner referred to renal failure, it is unclear what 
findings he was referring to.  Pursuant to the Board's 
November 1996 Board remand, a VA orthopedic examination was 
conducted in January 1997, to include medical opinion as to 
whether osteomyelitic constitutional symptoms were 
manifested; and additional VA clinical records were obtained.  
The additional VA clinical records included a July 1995 VA 
outpatient treatment report, which revealed that appellant 
had a right calcaneal lesion with drainage.  A substantial 
negative piece of evidence is the January 1999 VA orthopedic 
examination report.  The examiner stated that he had treated 
appellant previously; and that upon current review of 
appellant's medical records, appellant generally had 
reactivation approximately once a year of chronic 
osteomyelitis localized at the right ankle region, manifested 
by sinus tract osteomyelitic drainage lasting from a month to 
several weeks.  Although clinically, there was marked 
limitation of ankle motion, nevertheless he reportedly was 
able to ambulate approximately a block or one flight of 
stairs, albeit with difficulty and a limp.  Radiographically, 
although there was distal fibula/ankle joint deformity with 
post-traumatic arthritis, active osteomyelitis was not 
currently noted.  Clinical evaluation of the right ankle area 
revealed healed sinus tracts without evidence of drainage; 
and chronic osteomyelitis of the right ankle was described as 
currently quiescent.  

The "Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Code 5165 represents a pivotal regulatory provision with 
respect to this increased rating issue.  The Amputation Rule 
states, in pertinent part: "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68.  In pertinent part, under 
Code 5000, NOTE (1), "a rating of 10 percent, as an 
exception to the amputation rule, is to be assigned in any 
case of active osteomyelitis where the amputation rating for 
the affected part is no percent.  This 10 percent rating and 
the other partial ratings of 30 percent or less are to be 
combined with ratings for ankylosis, limited motion, nonunion 
or malunion, shortening, etc., subject, of course, to the 
amputation rule.  The 60 percent rating, as it is based on 
constitutional symptoms, is not subject to the amputation 
rule."  

An issue for resolution is what the hypothetical elective 
level of the amputation would be.  Since appellant's service-
connected osteomyelitis involves the right ankle area, it is 
uncontrovertible that the hypothetical elective level of the 
amputation would be substantially below the right knee level.  
However, combined evaluations for disabilities below a knee 
shall not exceed the 40 percent evaluation provided by 
Diagnostic Code 5165 for amputation of a lower extremity 
below the knee.  38 C.F.R. § 4.68.  See also Diagnostic Code 
5165.  It is reiterated that appellant's service-connected 
disabilities of the distal right lower extremity, namely 
osteomyelitis of the right lower fibula with anemia, 
currently assigned a 30 percent evaluation, and residuals of 
a gunshot wound of the right lower leg with postoperative 
skin grafts, currently assigned a 20 percent evaluation, when 
combined, are evaluated as 40 percent disabling.  See 38 
C.F.R. § 4.25 (1998).  This combined 40 percent rating equals 
the maximum rating assignable under the "Amputation Rule", 
in the absence of osteomyelitic constitutional symptoms.  38 
C.F.R. § 4.71a, Diagnostic Codes 5000, 5165.

A critical issue for resolution is whether there is competent 
evidence substantiating appellant's contention that the 
service-connected osteomyelitis of the right lower fibula is 
manifested by constitutional symptoms, including debility, 
anemia, and renal failure.  "Constitutional" means 
"[a]ffecting the whole constitution of the body; not 
local."  Dorland's Illustrated Medical Dictionary, 338 (24th 
ed. 1965).  On January 1999 VA orthopedic examination, the 
examiner, after review of appellant's medical records, 
unequivocally opined that the service-connected osteomyelitis 
was not manifested by any systemic (constitutional) symptoms; 
that any anemia/fatigue was due to multifactorial causes 
(numerous unrelated disabilities, including cardiac and 
respiratory disorders); that there was no evidence of 
amyloidosis or renal failure attributable to the 
osteomyelitis; and that the osteomyelitis was localized to 
the distal right lower extremity.  More recent VA clinical 
records dated from February 1997 to June 1998 primarily 
pertain to pneumonia and hepatitis medically attributed as 
secondary to congestive heart failure, not the service-
connected osteomyelitis.  An October 1998 written statement 
from appellant's daughter relates to ankle drainage and 
associated problems, but does not allege any osteomyelitic 
constitutional symptoms are manifested.  

Because (a) the "Amputation Rule" set forth in 38 C.F.R. § 
4.68 and Code 5165 provides a maximum 40 percent combined 
rating for amputation of a lower extremity below the knee; 
(b) appellant's service-connected osteomyelitis is limited to 
the right ankle area itself and obviously substantially below 
the knee; (c) a combined 40 percent evaluation is currently 
in effect for the service-connected osteomyelitis of the 
right lower fibula with anemia and residuals of a gunshot 
wound of the right lower leg with postoperative skin grafts; 
and (d) the clinical evidence, including recent January 1997 
VA orthopedic medical opinion, strongly indicates that 
appellant's osteomyelitis is localized to the distal right 
lower extremity area without any osteomyelitic constitutional 
symptoms manifested, a schedular evaluation in excess of 30 
percent for appellant's service-connected osteomyelitis of 
the right lower fibula with anemia would not be warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.68, 4.71a, 
Code 5000.

It should be pointed out that the "Amputation Rule" does 
not expressly limit its application to just schedular, versus 
extraschedular, evaluations.  However, even assuming arguendo 
that an extraschedular rating is for consideration, an 
extraschedular rating is not warranted, since the 30 percent 
evaluation is commensurate with the significant right lower 
extremity functioning and ambulation appellant retains, 
albeit with a limp.  Additionally, no loss of use of the 
right lower extremity attributable to the service-connected 
osteomyelitis has been clinically shown.  Thus, the case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of an increased rating for the service-connected 
osteomyelitis for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 1991).  


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for osteomyelitis of the right lower 
fibula with anemia is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

